Action by Charles Walters against the Gainesville Gas Company, a corporation, and another for malicious prosecution. Judgment for plaintiff, and defendants appeal.
Reversed, and new trial awarded.
The plaintiff-appellee obtained a verdict and judgment for the sum of $2,000 in an action for malicious prosecution originating in the Circuit Court of Alachua County, Florida. On appeal here it is contended, among other things, that the evidence is legally insufficient to establish malice and want of probable cause within the meaning of our adjudications. We have examined the record in light of the contentions made and find that the contentions are meritorious and well founded. See Ward v. Allen,152 Fla. 82, 11 So.2d 193; Duval Jewelry Co. v. Smith, 102 Fla. 717,  136 So. 878, and similar cases. The judgment is reversed and a new trial awarded.
THOMAS, C.J., and TERRELL, CHAPMAN, and ADAMS, JJ., concur.
SEBRING, BARNS, and HOBSON, JJ., dissent.